 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Destiny Johnson,                                    No. CV-18-04462-PHX-JJT
10                   Plaintiff,                           ORDER
11    v.
12    Michael Pompeo, et al.,
13                   Defendants.
14          At issue are pro se Plaintiff Destiny Johnson’s Complaint (Doc. 1, Compl.) and
15   Application to Proceed in District Court without Prepaying Fees or Costs (Doc. 2). Having
16   determined that Plaintiff does not have the means to pay the Court’s fees in this case, the
17   Court will grant the Application. However, as set forth below, upon screening Plaintiff’s
18   Complaint pursuant to 28 U.S.C. § 1915(e)(2), the Court has found that the Complaint fails
19   to state a claim and the basis for the Court’s subject matter jurisdiction. The Court will
20   therefore dismiss the Complaint with leave to amend.
21   I.     LEGAL STANDARDS
22          A.     28 U.S.C. § 1915(e)(2)
23          For cases such as the present one in which a party is permitted to proceed in forma
24   pauperis—that is, the party lacks the means to pay court fees—Congress provided that a
25   district court “shall dismiss the case at any time if the court determines” that the “allegation
26   of poverty is untrue” or that the “action or appeal” is “frivolous or malicious,” “fails to state
27   a claim on which relief may be granted,” or “seeks monetary relief against a defendant who
28   is immune from such relief.” 28 U.S.C. § 1915(e)(2). Section 1915(e) applies to all in forma
 1   pauperis proceedings. Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000). “It is also clear
 2   that section 1915(e) not only permits but requires a district court to dismiss an in forma
 3   pauperis complaint that fails to state a claim.” Id. at 1127.
 4          B.     Rule 8, Federal Rules of Civil Procedure
 5          A complaint must include “a short and plain statement of the claim showing that the
 6   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain “sufficient
 7   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
 8   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
 9   544, 570 (2007)). Even where a complaint has the factual elements of a cause of action
10   present but scattered throughout the complaint and not organized into a “short and plain
11   statement of the claim,” it may be dismissed for failure to satisfy Rule 8(a). Sparling v.
12   Hoffman Constr. Co., 864 F.2d 635, 640 (9th Cir. 1988). A dismissal for failure to state a
13   claim can be based on either (1) the lack of a cognizable legal theory or (2) insufficient facts
14   to support a cognizable legal claim. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699
15   (9th Cir. 1990).
16          C.     Subject Matter Jurisdiction in Federal Court
17          Unlike state courts, federal courts only have jurisdiction over a limited number of
18   cases, and those cases typically involve either a controversy between citizens of different
19   states (“diversity jurisdiction”) or a question of federal law (“federal question
20   jurisdiction”). See 28 U.S.C. §§ 1331, 1332. The United States Supreme Court has stated
21   that a federal court must not disregard or evade the limits on its subject matter jurisdiction.
22   Owen Equip. & Erections Co. v. Kroger, 437 U.S. 365, 374 (1978). Thus, a federal court
23   is obligated to inquire into its subject matter jurisdiction in each case and to dismiss a case
24   when subject matter jurisdiction is lacking. See Valdez v. Allstate Ins. Co., 372 F.3d 1115,
25   1116 (9th Cir. 2004); Fed. R. Civ. P. 12(h)(3). To proceed in federal court, a plaintiff must
26   allege enough in the complaint for the court to conclude it has subject matter jurisdiction.
27   See Fed. R. Civ. P. 8(a); Charles Alan Wright & Arthur R. Miller, 5 Fed. Practice &
28   Procedure § 1206 (3d ed. 2014).


                                                  -2-
 1   II.    ANALYSIS
 2          In the Complaint, Plaintiff states that the Court has federal question jurisdiction but
 3   fails to state the basis for the Court’s jurisdiction by neglecting to identify the federal
 4   statute, treaty, or provision of the United States Constitution at issue in this case. (Compl.
 5   at 3.) The Court must dismiss the Complaint for this reason alone, but Plaintiff may file an
 6   Amended Complaint to identify the basis of the Court’s jurisdiction.
 7          Plaintiff has also failed to allege enough facts to state a claim. Plaintiff states that
 8   she was terminated from employment with non-party Peckham Inc. by the U.S. Department
 9   of State and that the termination was based on discrimination on account of her disabilities.
10   (Compl. at 4.) Among other damages, Plaintiff seeks lost wages and compensation for a
11   lost retirement fund. (Compl. at 4.) It is unclear from the allegations how a government
12   agency fired Plaintiff from her employment with an apparently private enterprise.
13   Moreover, if Plaintiff was an employee of Peckham Inc., it is unclear how Plaintiff can
14   seek lost wages from a government agency in lieu of her employer.
15          If, for example, Plaintiff is attempting to bring an employment discrimination case,
16   she must allege sufficient facts to identify the employment relationship, describe the
17   employment conduct of the named Defendants—Secretary Michael R. Pompeo and
18   Director Gregory B. Smith—that was discriminatory, and state when the conduct occurred.
19   As indicated above, Plaintiff must also state the statute or other legal authority under which
20   she is suing Defendants, who are federal government employees.
21          If Plaintiff is attempting to sue Defendants under Title VII, “a plaintiff is required
22   to exhaust his or her administrative remedies before seeking adjudication of a Title VII
23   claim.” Lyons v. England, 307 F.3d 1092, 1103 (9th Cir. 2002) (citations omitted); see also
24   42 U.S.C. § 2000e-5(f)(1). “Exhaustion of administrative remedies under Title VII requires
25   that the complainant file a timely charge with the [Equal Employment Opportunity
26   Commission (“EEOC”)], thereby allowing the agency time to investigate the charge.”
27   Lyons, 307 F.3d at 1104 (citing 42 U.S.C. § 2000e-5(b)). The statute requires that an EEOC
28   charge be filed within 180 days of the allegedly unlawful employment practice and notice


                                                  -3-
 1   be served upon the party against whom the charge is brought within ten days thereafter.
 2   42 U.S.C. § 2000e-5(e)(1).
 3          If Plaintiff’s claim is indeed one for employment discrimination, she does not allege
 4   that she filed an EEOC charge as required by the statute. Because the Complaint contains
 5   no allegations that Plaintiff exhausted her administrative remedies, the Court cannot
 6   conclude that it has subject matter jurisdiction over this action for this additional reason.
 7   See Lyons, 307 F.3d at 1104.
 8          If, on the other hand, Plaintiff is alleging non-employment discriminatory conduct
 9   on the part of Defendants, such as the denial of a security clearance, she must state the legal
10   basis for suing Defendants for their alleged conduct.
11          In short, the Court cannot determine what Plaintiff’s claim is, its legal basis, or
12   whether the Court has jurisdiction. If a defective complaint can be cured, the plaintiff is
13   entitled to amend the complaint before the action is dismissed. See Lopez, 203 F.3d at 1130.
14   Because Plaintiff may be able to cure the defects in her Complaint by amendment, the Court
15   will permit her to file an Amended Complaint by April 19, 2019.
16          IT IS THEREFORE ORDERED granting Plaintiff’s Application to Proceed in
17   District Court Without Prepaying Fees or Costs (Doc. 2).
18          IT IS FURTHER ORDERED dismissing Plaintiff’s Complaint (Doc. 1) for failing to
19   state a claim and the basis of the Court’s jurisdiction.
20          IT IS FURTHER ORDERED that Plaintiff may file an Amended Complaint that
21   complies with Federal Rules of Civil Procedure and this Order no later than April 19, 2019.
22          IT IS FURTHER ORDERED that, if Plaintiff does not file an Amended Complaint
23   by April 19, 2019, the Clerk shall dismiss this action without further Order of the Court.
24          Dated this 25th day of March, 2019.
25
26                                           Honorable John J. Tuchi
                                             United States District Judge
27
28


                                                   -4-
